Title: To James Madison from Josiah Blakeley, 7 November 1803 (Abstract)
From: Blakeley, Josiah
To: Madison, James


7 November 1803. Transmits (1) his letter to General Lavalette, (2) Lavalette’s answer, and (3) General Noailles’s letter to him. “To the last I returned no written answer but, told the bearer … ‘My power & nation being in a state of strict neutra⟨li⟩ty I neither could or should afford him the least assistance.’”
 

   
   RC and enclosures (DNA: RG 59, CD, Santiago de Cuba, vol. 1). RC 1 p.; written at foot of first enclosure. Undated; date assigned on the basis of Wagner’s docket on third enclosure.



   
   The enclosures are copies of (1) Blakeley to General Lavalette, commander of the French troops at Santiago de Cuba, 10 Oct. 1803 (2 pp.; marked “No. 1.”); (2) Lavalette’s 28 Vendémiaire an XII (21 Oct. 1803) reply (1 p.; in French; marked “No. 2”); and (3) Louis-Marie, vicomte de Noailles, general at Mole Saint-Nicolas, Saint-Domingue, to Blakeley, 1 Brumaire an XII (24 Oct. 1803) (1 p.; marked “No. 3.”; docketed by Wagner: “recd. in J. Blakeley’s 7 Novr. 1803”). The correspondence dealt with the complaint of Capt. Isaac Seymour that his ship, the John and Ruth of Charleston, had been forced to carry French troops to Santiago de Cuba and with Noailles’s request for assistance for the officer responsible for embarking French troops at Santiago for the mole.


